Citation Nr: 1647481	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depression.  

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the April 2010 rating decision, the evaluation of major depression was increased to 30 percent.  In a February 2013 rating decision, the rating for patellofemoral syndrome of the right knee was increased to 10 percent.  As the increases did not satisfy the appeal in full, the issues remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the February 2013 statement of the case (SOC) addressed the increased rating claims for the right knee disability and major depression.  The Veteran filed a substantive appeal in March 2013, and checked box 9.B on the VA Form 9, indicating he was appealing only the increased rating claim for the right knee disability.  The subsequent Informal Hearing Presentation filed in October 2016, however, addresses both the increased rating claim for the right knee disability and major depression.  Absent further clarification, the Board is not deprived of jurisdiction over the increased rating claim pertaining to major depression.  See. Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  Withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki 25 Vet. App. 45, 57-58 (2011); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Moreover, both issues were certified to the Board in April 2013.  As such, the Board takes jurisdiction over both issues.  

The Veteran's March 2013 substantive appeal raises the issue of entitlement to service connection for a back disability secondary to the service-connected right knee disability.  The issue has not been adjudicated by the RO and the Board does not have jurisdiction over it.  As such, the issue is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee, and a rating in excess of 30 percent for major depression.  

The Board notes that although the Veteran was afforded VA examinations in August 2011, subsequent to the examinations, additional pertinent VA treatment records were associated with the claims file in February 2013.  There is no indication that the examiners reviewed the additional treatment records.  

In addition, the Veteran's October 2016 submission notes that the 30 percent rating assigned for major depression does not reflect the current severity since the August 2011 VA examination.  Further, the August 2011 VA knee examination report reflects range of motion of the right knee was zero to 140 degrees.  In his March 2013 substantive appeal, the Veteran stated that he had fallen due to right knee instability, pain, and swelling, and that right knee flexion was limited to 30 degrees.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse since the most recent VA examination, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, VA examinations are warranted with respect to the increased rating claims for major depression and the right knee.  

The Board notes that it is not evident that range of motion measurements were provided for passive motion in the August 2011 VA examination report.  In a recent case, the Court held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the August 2011 VA examination report does not entirely conform to the Court's decision in Correia.  As such, the new VA examination should conform to the holding in Correia.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since February 2013.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should report all relevant findings in detail, to include an opinion with respect to the impact on social and occupational functioning due to major depression.  

A rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his right knee claim.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an assessment of the nature of the Veteran's right knee disability.  Findings reported should include those related to pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the right knee disability.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

